DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 10-14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0257483 to Kuhn et al (Kuhn).
Regarding claim 1, Kuhn discloses a self-propelled machine situated in an ambient environment, comprising: 
an engine (35, fig. 2; [17])  configured to propel the machine; 
an exhaust processing system (7, fig. 2; [16]) in fluid communication with the engine and configured to chemically treat the engine's exhaust and generate a treated s fluid stream; 
an exhaust stack (150, fig.2) in fluid communication with the exhaust processing system and discharging into the ambient environment; and 
an exhaust enclosure (5, fig. 3; [16]) that contains the exhaust processing system, the exhaust enclosure bounded by spaced and opposed upper (335, fig. 3; [24]) and lower panels (285, fig. 3; [24]), each of said panels exposed to the ambient environment (via holes 340, and 290, respectively, fig. 3; [24]) and having at least one opening (340, 290; fig. 3; [24]) formed therein, the openings distinct from any opening associated with the exhaust stack and situated along an airflow path that extends through the exhaust enclosure (figs. 1-3).

Regarding claim 2, Kuhn discloses the self-propelled machine of claim 1, wherein:
the engine (35, fig. 2) and the exhaust processing system (fig. 2)are situated in a horizontally-spaced side-by-side relationship (see fig. 2).


Regarding claim 4, Kuhn discloses the self-propelled machine of claim 1, in which the exhaust processing system is vertically-spaced above the lower panel (figs. 1-3).

Regarding claim 5, Kuhn discloses the self-propelled machine of claim 4, in which the exhaust processing system is attached to a side wall of the exhaust enclosure (at 190, fig. 3; [22]-[23])).

Regarding claim 6, Kuhn discloses the self-propelled machine of claim 4, in which a separation distance between the exhaust processing system and the lower panel is no less than one inch (see fig. 3; one of ordinary skill in the art would recognize that the difference between the end of aftertreatment system 100 and the bottom wall will be greater than one inch since there is a U-shaped pipe between the lower panel and the system 100).

Regarding claim 8, Kuhn discloses a system comprising: 
the self-propelled machine of claim 1, in which the engine is shut down (the claim is directed to a system, not method and the engine will be shut down at some point after or before operation); and 
a current of air flowing along the airflow path (fig. 1).

Regarding claim 10, Kuhn discloses the self-propelled machine of claim 1, in which the opening formed in the upper panel is one of a plurality of openings (340, fig. 3) formed in the upper panel that are distinct from any opening associated with the exhaust stack and are situated along the airflow path (figs. 1-3).

Regarding claim 11, Kuhn discloses the self-propelled machine of claim 1, further comprising: 
an exhaust discharge conduit interconnecting the exhaust system and the exhaust stack (exhaust pipe within 7, fig. 2), the exhaust discharge conduit extending within the exhaust enclosure and being in fluid communication with airflow within the exhaust enclosure (airflow flows along the exhaust discharge ports).

Regarding claim 12, Kuhn discloses the self-propelled machine of claim 11, in which the discharge conduit (connector 75 to pipe 155 fig. 2) it disposed within a lower opening of the exhaust stack (fig. 2); and in which a diameter of the lower opening is greater than an outer diameter of the discharge conduit (to fit the discharge port 75, the diameter of the opening of 155 has to be bigger than the discharge port) such that a gap (shown in fig. 2; [21]) exists between an inner surface of the exhaust stack and an outer surface of the discharge conduit.

Regarding claim 13, Kuhn discloses a system, comprising: 
the self-propelled machine of claim 11 (see claim 1, above); 
air flowing into the exhaust enclosure through the opening formed in the lower panel (290, fig. 2; [24]); 
air flowing into the exhaust enclosure through the opening formed in the upper panel (340, fig. 2; [24]); 
air within the exhaust enclosure flowing into the exhaust stack (fig. 2); and 
the treated fluid stream flowing from the discharge conduit into the exhaust stack (fig. 2).

Regarding claim 14, Kuhn discloses the self-propelled machine of claim 1, further comprising: a conduit interconnecting the engine and the exhaust processing system (fig. 2 shows a port that would connect to the engine).

Regarding claim 21, Kuhn discloses the self-propelled machine of claim 1, in which at least a portion of the upper panel is positioned parallel to at least a portion of the lower panel (fig. 2; the top most portion of the upper panel 335 is parallel to the lower panel 285).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn as applied to claim 1 above, and further in view of US 2016/0265194 to Ohmura.
Regarding claim 3, Kuhn discloses the self-propelled machine of claim 1, but does not explicitly disclose which Ohmura discloses: 
a radiator ([35]) in fluid communication with the engine; and 
a radiator enclosure (8, fig. 1; [34]-[36]) that contains the radiator; 
in which the engine, exhaust processing system, and radiator are situated in s horizontally-spaced side-by-side relationship (see fig. 1).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ohmura with the system of Kuhn and add the components as taught by Ohmura so as to provide a working vehicle capable of reliably restraining an increase in the ambient temperature of an exhaust aftertreatment device of an engine compartment ([6]; Ohmura).

Regarding claim 15, Kuhn combined with Ohmura discloses the self-propelled machine of claim 3, further comprising: 
an engine enclosure that contains the engine (37, fig. 1); and 
a conduit interconnecting the engine enclosure and the radiator enclosure ([35]; Ohmura).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn.
Regarding claim 9, Kuhn discloses the self-propelled machine of claim 1, but does not explicitly disclose that the exhaust enclosure has a vertical height and a horizontal width, and in which the vertical height exceeds the horizontal width.
However, it is well known in the art that the aftertreatment enclosure height and width depend on how the aftertreatment is situated within it. If the aftertreatment system is situated vertically, the enclosure will have longer height than width. And if the aftertreatment system is situated horizontally, then the width will be lower than height. Placing an aftertreatment system horizontal or vertical is also well known in the art. This is done depending on the design of the system and space available. Therefore, it would be obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have the exhaust enclosure with a vertical height and a horizontal width, and in which the vertical height exceeds the horizontal width.
Since applicant has not traversed the official notice taken in the office action mailed 1/14/2022, the well-known in the art statement is now taken to be admitted prior art (MPEP 2144.03).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0356191 to Campbell et al (Campbell) in view of Kuhn.
Regarding claim 16, Campbell discloses a system comprising: 
a downhole tool (22, figs. 1-3; [13]) positioned within an underground borehole; and 
a drill (20, figs. 1-3; [12]-[13]) string having opposed first and second ends, in which the first end is supported by the machine and the second end is attached to the downhole tool.
However, Campbell does not disclose which Kuhn discloses:
the self-propelled machine of claim 1 (see claim 1 above); 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Kuhn with the system of Campbell and have the self-propelled machine of claim 1 (see claim 1 above) as taught by Kuhn for allowing air to permeate the enclosure and establish an airflow through the enclosure to maintain part integrity of components of an exhaust after-treatment system with maximum temperature thresholds (Abstract; Kuhn).

Regarding claim 17, Campbell discloses a system, comprising: 
a drill rig (20, figs. 1-3; [12]-[13]) situated in an ambient environment, comprising: 
an engine configured to propel the drill rig (24, figs. 1-3; [14], [15]); 
an exhaust (26, figs. 1-3; [16]) processing system in fluid communication with the engine and configured to chemically treat the engine's exhaust and generate a treated fluid stream.
However, Campbell does not disclose which Kuhn discloses:
an exhaust enclosure (5, fig. 2; [16]) that contains the exhaust processing system, the exhaust enclosure bounded by spaced and opposed upper (335, fig. 3; [24]) and lower panels (285, fig. 3; [24]), each of said panels exposed to the ambient environment (fig. 1) and having at least one opening formed therein (340, 290; fig. 3; [24]); and air from the ambient environment flowing into the exhaust enclosure through the opening formed in the lower panel, flowing around the exhaust processing system, and flowing out of the exhaust enclosure and back into the ambient environment through the opening formed in the upper panel (fig. 1).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the exhaust enclosure of Kuhn with the system of Campbell for allowing air to permeate the enclosure and establish an airflow through the enclosure to maintain part integrity of components of an exhaust after-treatment system with maximum temperature thresholds (Abstract; Kuhn).

Regarding claim 18, Campbell combined with Kuhn discloses the system of claim 17, in which the engine is shut down (the claim is directed to a system, not method and the engine will be shut down at some point after or before operation).

Regarding claim 19, Campbell combined with Kuhn discloses the system of claim 17, in which the drill rig supports a pipe box configured to house a plurality of pipe sections (21, fig. 3; [13]; Campbell).

Regarding claim 20, Campbell combined with Kuhn discloses the system of claim 17, in which the exhaust processing system is vertically- spaced above the opening formed in the lower panel (fig. 2; Kuhn).

Allowable Subject Matter
Claim 7 is objected to (as previously indicated in the office action mailed 1/14/2022) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 is allowed as it includes the subject matter of previously indicated allowable claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S/Examiner, Art Unit 3746        

                                                                                                                                                                                                                                                                                                                                         
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746